267 U.S. 287 (1925)
CHICAGO GREAT WESTERN RAILROAD COMPANY
v.
SCHENDEL, ADMINISTRATOR OF THE ESTATE OF RING, DECEASED.
No. 422.
Supreme Court of United States.
Argued January 6, 1925.
Decided March 2, 1925.
CERTIORARI TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
Mr. Asa G. Briggs, with whom Mr. Charles H. Weyl, Mr. Allan Briggs and Mr. Allen V. Junkin were on the briefs, for petitioner.
*289 Mr. Tom Davis, with whom Mr. Ernest A. Michel was on the brief, for respondent.
*288 MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
The Supreme Court of Minnesota affirmed a judgment in favor of respondent for damages resulting from the death of his intestate, Ring, fatally injured while in petitioner's service and while both were engaging in interstate commerce. The original action was based upon the Federal Employers' Liability Act, c. 149, 35 Stat. 65, 66, and the Safety Appliance Act of 1893, c. 196, 27 Stat. 531, as amended in 1910, c. 160, 36 Stat. 298, 299.
While the freight train upon which Ring served as brakeman was upon the main line at Budd, Iowa, a drawbar pulled out of a car. Thereupon the crew chained this car to the one immediately ahead. The engine pulled the whole train onto the adjacent siding, which lies on a gentle grade, and stopped. The intention was to detach the damaged car and leave it there. The plan was to cut off the engine, bring it around back of the train, remove the rear portion, couple this to the forward portion and move on. Acting under the conductor's direction, Ring asked the head brakeman to tell the engineer to proceed; and then, without the knowledge of either of the others, he and the conductor went between the crippled car and the next one, in order to disengage the connecting chain. While they were working there the engineer cut off the engine, the car ran slowly down the grade, and Ring, caught by the chain, suffered fatal injuries.
A rule of the company provided that employees should advise the engineer when they were going between or under cars and must know that he understood their purpose before they put themselves in any dangerous position. Ring gave no such warning, although familiar with the rule and with the grade upon which the train stood.
*290 Petitioner insists: (1) The facts do not bring the case within the Safety Appliance Act since the car had come to rest on the side-track and had ceased to be "used," within the meaning of the statute. (2) The defective draw-bar did not proximately contribute to the injury. (3) The violation of the rule by Ring constituted negligence subsequent to and independent of the question of a defective safety appliance and was a proximate cause of the injury.
It is provided by the original Safety Appliance Act 
"Sec. 2. That on and after the first day of January, eighteen hundred and ninety-eight, it shall be unlawful for any such common carrier to haul or permit to be hauled or used on its line any car used in moving interstate traffic not equipped with couplers coupling automatically by impact, and which can be uncoupled without the necessity of men going between the ends of the cars."
The amendment of 1910 directs 
"Sec. 4. That any common carrier subject to this Act using, hauling, or permitting to be used or hauled on its line, any car subject to the requirements of this Act not equipped as provided in this Act, shall be liable to a penalty of one hundred dollars for each and every such violation . . . Provided, That where any car shall have been properly equipped, as provided in this Act and the other Acts mentioned herein, and such equipment shall have become defective or insecure while such car was being used by such carrier upon its line of railroad, such car may be hauled from the place where such equipment was first discovered to be defective or insecure to the nearest available point where such car can be repaired, without liability for the penalties imposed by Section four of this Act, or Section six of the Act of March second, eighteen hundred and ninety-three, as amended by the Act of April first, eighteen hundred and ninety-six, if such movement is necessary to make such repairs and *291 such repairs cannot be made except at such repair point; and such movement or hauling of such car shall be at the sole risk of the carrier, and nothing in this Section shall be construed to relieve such carrier from liability in any remedial action for the death or injury of any railroad employee caused to such employee by reason of or in connection with the movement or hauling of such car with equipment which is defective or insecure or which is not maintained in accordance with the requirements of this Act and the other Acts herein referred to. . . ."
The Employers' Liability Act provides that in an action under it for injury or death of an employee, "such employee shall not be held to have assumed the risks of his employment [or to have been guilty of contributory negligence] in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee."
Former opinions have adequately explained the purpose of these enactments. St. Louis, Iron Mountain & Southern Ry. Co. v. Taylor, 210 U.S. 281, 295; Chicago, Burlington & Quincy Ry. Co. v. United States, 220 U.S. 559; St. Louis & San Francisco R.R. Co. v. Conarty, 238 U.S. 243; Texas & Pacific Ry. Co. v. Rigsby, 241 U.S. 33; Minneapolis & St. Louis R.R. Co. v. Gotschall, 244 U.S. 66; Lang v. New York Central R.R. Co., 255 U.S. 455; Davis v. Wolfe, 263 U.S. 239. Louisville & Nashville R.R. Co. v. Layton, 243 U.S. 617, must be understood as in entire harmony with the doctrine announced in St. Louis & San Francisco R.R. Co. v. Conarty, and not as intended to modify or overrule anything which we there said.
Under the circumstances disclosed, we think it clear that the use, movement or hauling of the defective car, within the meaning of the statute, had not ended at the time of the accident. To cut this car out of the train so *292 that the latter might proceed to destination was the thing in view, an essential part of the undertaking in connection with which the injuries arose.
The things shown to have been done by the deceased certainly amount to no more than contributory negligence or assumption of the risk, and both of these are removed from consideration by the Liability Act. When injured he was "within the class of persons for whose benefit the Safety Appliance Acts required that the car be equipped with automatic couplers and draw-bars of standard height. . . . His injury was within the evil against which the provisions for such appliances are directed." St. Louis & San Francisco R.R. Co. v. Conarty, supra. He went into the dangerous place because the equipment of the car which it was necessary to detach did not meet the statutory requirements especially intended to protect men in his position.
We find no material error in the judgment below, and it is
Affirmed.